Citation Nr: 1504061	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-31 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses incurred from April 16, 2012, until April 17, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968. 

This matter came before the Board of Veterans' Appeals (Board) from a decision in in May 2012 of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which authorized reimbursement for medical expenses incurred from emergency treatment at a private hospitalization from admission on April 13, 2012, through April 15, 2012, but denied reimbursement from April 16 to April 17, 2012.

The Board has jurisdiction over this matter pursuant to 38 C.F.R. § 20.101(15).


FINDING OF FACT

1. Evidence indicates that at the time of the appellant's initial emergency treatment at the Capital Regional Medical Center (CRMC), the appellant had been awarded a total disability evaluation based on individual unemployability due to his service-connected disorders (TDIU). 

2. The appellant remained hospitalized for the period extending from April 13, 2012, to April 17, 2012.

3.  The condition did not stabilize until the Veteran was discharged on April 17.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for payment or reimbursement of the private medical expenses incurred from April 16 to 17, 2012 at CRMC have been met.  38 U.S.C.A § 1703, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

This case concerns a legal determination of whether the appellant is entitled to reimbursement for private medical expenses under 38 U.S.C.A. §§ 1703 (West 2014).  As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.

Payment or Reimbursement of the Private Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, there are three possible theories of entitlement: (1) the private medical services were authorized by VA; (2) the veteran is entitled to payment or reimbursement for services not previously authorized that are related to or aggravated a service-connected disability; or (3) the veteran is entitled to payment or reimbursement for services not previously authorized relating to a nonservice-connected disability.  See 38 U.S.C.A. 
§§ 1703(a), 1725, and 1728(a) (West 2014).  Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Whether treatment was authorized is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.

The admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.  When non-VA care is authorized in such circumstances, the authorization will be continued after admission only for the period of time required to stabilize or improve the patient's condition to the extent that further care is no longer required to satisfy the purpose for which it was initiated. Id.

The Veteran is service connected for deep vein thrombosis rated as 60 percent disabling.  He is in receipt of individual unemployability as a result of his service-connected condition. 

In this case, it appears as if the VAMC initially granted the claim for April 13-April 15, 2012 as one that was preauthorized under 38 U.S.C.A. § 1703.  See April 13 telephone note discussing options, April 17 note that VA was timely notified, VA Authorization codesheets, SOC listing pertinent laws and regulations.  Regardless, the claim would also be warranted under 38 U.S.C. § 1728 as a TDIU (a total disability rating) has been awarded to the appellant, Department or other Federal facilities were not feasibly available and care or services were rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health. 

The question in this case is whether the Veteran's condition stabilized on April 15, 2012.  

Treatment records from CRMC show that the Veteran was admitted to the emergency room on April 13, 2012 complaining of chest pain.  He was immediately given a nitroglycerin patch which improved his chest pain.  An EKG, x-ray and laboratory testing were performed and the Veteran was admitted to telemetry to rule out with serial cardiac enzymes and obtain a cardiology consultation.  On April 14, 2012, the physician noted that cardiac enzymes were normal at that point.  Serial EKGs and cardiac enzymes were recommended and a cardiac catheterization was scheduled.  The physician noted that as the Veteran had a history of iodine allergy he required prophylaxis with Prednisone.  An echocardiogram was performed on April 15, 2012 and reflected the left ventricle was mildly enlarged and mild concentric left ventricular hypertrophy with normal systolic function and ejection fraction between 50 and 55%.  Another record on April 15, 2012 explained that angina pectoris was ruled out with serial cardiac enzymes and cardiology consultation appreciated.  They planned for catheterization on Monday with 13 hour prep for iodine allergy.  Cardiac catheterization performed on April 16, 2012 showed single-vessel coronary artery disease, and distal stenosis of the left main.  He was observed as being somewhat tachycardic afterwards secondary to pain.  A noted on April 16, 2012 indicated the Veteran had a catheterization today, showed preserved ejection fraction with patent stents and grafts, showed one vessel disease only medical therapy but it also noted the Veteran had tachycardia-possibly secondary to pain-monitor.  The condition resolved and he was discharged on April 17, 2012 in stable condition.  The treatment records from CRMC do not indicate that the Veteran could have been discharged or transferred to a VA facility prior to April 17, 2012.  

A document from the VAMC notes that the Veteran was approved for outpatient treatment at CRMC from April 13 through April 15, 2012.  The August 2012 statement of the case (SOC) found that the Veteran's condition had stabilized on April 15, 2012, and payment beyond that stabilization date was not in order.  The SOC noted that the Veteran "underwent a cardiac catheterization on April 15, 2012 which showed mild left ventricular enlargement and mild concentric left ventricular hypertrophy with normal systolic function."  The SOC further noted that medical therapy had been recommended as the chest pain resolved and therefore the rationale was that as of that date he could have been transferred to a VA medical facility, thus reimbursement was made only to the point when he reached medical stability.  The SOC also notes that, "A VA Physicians second review of the medical condition for this episode of care resulted in upholding original determination of date of stabilization is April 15, 2012."  

Here, the Board finds the Veteran's condition did not stabilize on April 15, 2012.  Contrary to what was reported in the statement of the case, the cardiac catheterization occurred on April 16, 2012, not April 15, 2012.  In other words, the Veteran was continuing to undergo cardiac work-up to determine the cause of the chest pain after the currently claimed date of stabilization.  Furthermore, the record reflects that after the cardiac catheterization the Veteran had tachycardia which the non-VA physician indicated should be monitored.  In short, there is no indication that the Veteran was described as fully stable until he was discharged on April 17. 
 
The available medical and lay evidence of record shows that the Veteran underwent a multiple medical procedures throughout his hospitalization, and was instructed by his treating physicians to remain under their care until he was discharged on April 17, 2012.  In his September 2012 Formal Appeal, the Veteran asserts that he stayed at the hospital under the instructions of his doctor, and was never told that he was "stable" until his discharge.  Further, he states that he was never given the option of transferring to a VA facility by either his treating physician or a VA representative.  There is no indication anywhere in the record that he could have been discharged or transferred to a VA facility sooner than April 17, 2012.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's condition did not stabilize until April 17, 2012.  Accordingly, reimbursement of medical expenses incurred from April 16, 2012 until April 17, 2012, is warranted.  38 C.F.R. §§ 3.102, 17.54. 


ORDER

Reimbursement of medical expenses incurred from April 16, 2012 to April 17, 2012, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


